Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.599 Filed 02/12/21 Page 1 of 19




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Eduardo Reyes-Trujillo, Gerardo
Santiago-Hernandez, Miguel Angel
Martinez-Barragan, Santos Bruno- Case No. 20-11692
Cruz, Pablo Mateo-Velazquez, and
Andres Ponciano-Serna,           Judith E. Levy
                                 United States District Judge
                     Plaintiffs,
                                 Mag. Judge R. Steven Whalen
v.

Four Star Greenhouse, Inc. and
Thomas Smith,

                       Defendants/
                       Third-Party
                       Plaintiffs,

v.

Vasquez Citrus & Hauling, Inc.,

                       Third-Party
                       Defendant.

________________________________/

     ORDER GRANTING DEFENDANTS/THIRD-PARTY
PLAINTIFFS’ MOTION FOR ALTERNATIVE SERVICE AND/OR
       ISSUANCE OF ADDITIONAL SUMMONS [38]

      Before the Court is a motion for alternative service and/or

issuance of additional summons filed by Defendants/Third-Party
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.600 Filed 02/12/21 Page 2 of 19




Plaintiffs Four Star Greenhouse, Inc. and Thomas Smith. (ECF No. 38.)

For the reasons set forth below, Defendants/Third-Party Plaintiffs’

motion is GRANTED.

   I.     Background

        Plaintiffs filed their complaint on June 25, 2020 (ECF No. 1), and

Defendants/Third-Party Plaintiffs filed a motion to dismiss and a third-

party complaint on September 16, 2020. (ECF Nos. 17, 18, 20.) The

third-party complaint asserts claims of contractual indemnity (Count I)

and breach of contract (Count II) against Third-Party Defendant

Vasquez Citrus & Hauling, Inc. (VCH), a Florida corporation. (ECF No.

20.) On October 5, 2020, a third-party summons was issued for VCH.

(ECF No. 24.)

        In their motion for alternative service and/or issuance of

additional summons, Defendants/Third-Party Plaintiffs seek permission

from the Court to effectuate service of process on VCH by tacking the

third-party summons and complaint to the door of VCH’s registered

address and to the door of the most recent residential address

associated with VCH’s Registered Agent and President, Juan Vasquez;

mailing the third-party summons and complaint via first class mail to



                                     2
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.601 Filed 02/12/21 Page 3 of 19




both of these addresses; publishing a copy of the Court’s order once each

week for three consecutive weeks in a newspaper in Florida and

Michigan; and emailing the third-party summons and complaint, with

delivery and return receipt requested, to the email addresses Vasquez

used to communicate with Four Star. (ECF No. 38, PageID.452–453,

455.) Defendants/Third-Party Plaintiffs also ask that the Court “issue

an additional summons.” (Id. at PageID.453–456.) They state that

Plaintiffs’ counsel “indicated they have no objection to this Motion on

December 17, 2020.” (Id. at PageID.452.)

   II.     Legal Standard

         Under Federal Rule of Civil Procedure 4(m),

         if the summons is not served within 90 days, the court must
         dismiss the action unless the plaintiff has shown “good
         cause” for failing to serve within 90 days; then the court may
         extend the deadline for service. Generally, “good cause”
         means “a reasonable, diligent effort to timely effect service of
         process.” Pearison v. Pinkerton’s Inc., 90 F. App’x 811, 813
         (6th Cir. 2004). Mere “lack of prejudice and actual notice are
         insufficient,” as are “[m]istake of counsel or ignorance of the
         rules.” Massey v. Hess, No. 1:05-CV-249, 2006 WL 2370205,
         at *4 (E.D. Tenn. Aug. 14, 2006) (relying on Moncrief v.
         Stone, 961 F.2d 595, 597 (6th Cir. 1992)).

Johnson v. Smith, No. 20-5505, 2021 WL 289316, at *1 (6th Cir. Jan.

28, 2021). The Court has noted that “there is no time limit set forth in

                                        3
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.602 Filed 02/12/21 Page 4 of 19




the Federal Rules of Civil Procedure for service of a Third-Party

Complaint.”1 S. Macomb Disposal Auth. v. Model Dev., LLC, No. 11-CV-

12715, 2013 WL 607840, at *8 (E.D. Mich. Feb. 19, 2013). But courts in

other districts have applied Rule 4(m) to service of process of a third-

party complaint. See United States v. Deuerling, No. CV 14-642, 2018

WL 558516, at *2 n.3 (W.D. Pa. Jan. 25, 2018) (“Rule 4(m) applies to

service of third party complaints brought under Rule 14(a).” (citing

Roberts v. Leasure, No. 05-3495, 2006 WL 1967335, at *3 (E.D. Pa. July

11, 2006)); U.S. Bank Nat’l Ass’n v. Collins-Fuller T., No. 12 C 5057,

2015 WL 1089328, at *7 (N.D. Ill. Mar. 9, 2015) (“Under Rule 4, service

of process must be completed within [90] days from the filing of a

complaint, including a third-party complaint.” (internal citations

omitted)), aff’d sub nom. U.S. Bank Nat’l Ass’n v. Collins- Fuller T., 831


      1 Federal Rule of Civil Procedure 14, entitled “Third-Party Practice,” states in
subsection (a)(1), which addresses the timing of the summons and complaint:

      A defending party may, as third-party plaintiff, serve a summons and
      complaint on a nonparty who is or may be liable to it for all or part of
      the claim against it. But the third-party plaintiff must, by motion,
      obtain the court’s leave if it files the third-party complaint more than
      14 days after serving its original answer.

Fed. R. Civ. P. 14(a)(1). In this case, Defendants/Third-Party Plaintiffs were not
required to seek the Court’s leave to file their third-party complaint because they
filed it on the same day that they filed their motion to dismiss.


                                          4
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.603 Filed 02/12/21 Page 5 of 19




F.3d 407 (7th Cir. 2016); MSC Mediterranean Shipping Co., S.A. v. CTS

Glob. Logistics (Ga.), Inc., No. CV 16-9477 FMO (JEMx), 2017 WL

6940523, at *1 (C.D. Cal. June 19, 2017) (requiring compliance with

Rule 4(m) for service of a third-party complaint).

      Federal Rule of Civil Procedure 4(h) provides in relevant part that

      a domestic or foreign corporation . . . must be served:

         (1) in a judicial district of the United States:

             (A) in the manner prescribed by Rule 4(e)(1) for
             serving an individual; or

             (B) by delivering a copy of the summons and of the
             complaint to an officer, a managing or general agent,
             or any other agent authorized by appointment or by
             law to receive service of process and—if the agent is
             one authorized by statute and the statute so
             requires—by also mailing a copy of each to the
             defendant . . . .

Fed. R. Civ. P. 4(h)(1). Federal Rule of Civil Procedure 4(e)(1), in turn,

states that “an individual . . . may be served in a judicial district of the

United States by: (1) following state law for serving a summons in an

action brought in courts of general jurisdiction in the state where the




                                     5
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.604 Filed 02/12/21 Page 6 of 19




district court is located or where service is made.”2 Fed. R. Civ. P.

4(e)(1).

      In Michigan, service of process is governed by Michigan Court

Rule 2.105. Subsection (D) provides that a private domestic or foreign

corporation may be served by:

      (1) serving a summons and a copy of the complaint on an
      officer or the resident agent;

      (2) serving a summons and a copy of the complaint on a
      director, trustee, or person in charge of an office or business
      establishment of the corporation and sending a summons
      and a copy of the complaint by registered mail, addressed to
      the principal office of the corporation;

      (3) serving a summons and a copy of the complaint on the
      last presiding officer, president, cashier, secretary, or
      treasurer of a corporation that has ceased to do business by
      failing to keep up its organization by the appointment of
      officers or otherwise, or whose term of existence has expired;

      (4) sending a summons and a copy of the complaint by
      registered mail to the corporation or an appropriate



      2 The Court is located in the State of Michigan, and service on VCH was
attempted in the State of Florida. Defendants/Third-Party Plaintiffs reference §
48.081 of the Florida Statutes, which governs service of process on a corporation, in
a single sentence of their motion. (See ECF No. 38, PageID.449.) They state that
they seek relief pursuant to, and that the “most controlling and/or most appropriate
authority for the relief requested” is, Federal Rule of Civil Procedure 4(h) and
Michigan Court Rules 2.105 and 2.106. (See id. at PageID.448, 454.) As a result, the
Court analyzes their motion under Michigan law and not Florida law.

                                         6
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.605 Filed 02/12/21 Page 7 of 19




      corporation officer and to the Michigan             Bureau    of
      Commercial Services, Corporation Division if

         (a) the corporation has failed to appoint and maintain a
         resident agent or to file a certificate of that appointment
         as required by law;

         (b) the corporation has failed to keep up its organization
         by the appointment of officers or otherwise; or

         (c) the corporation’s term of existence has expired.

Mich. Ct. R. 2.105(D). “Michigan law requires corporations to be

‘personally’   served.”   Mich.   Motor    Techs.   LLC    v.   Volkswagen

Aktiengesellschaft, No. 19-10485, 2020 WL 3893038, at *7 (E.D. Mich.

July 10, 2020).

      Michigan Court Rule 2.105(I) provides that the court may exercise

its discretion to allow substituted service in certain circumstances:

      (1) On a showing that service of process cannot reasonably
      be made as provided by this rule, the court may by order
      permit service of process to be made in any other manner
      reasonably calculated to give the defendant actual notice of
      the proceedings and an opportunity to be heard.

      (2) A request for an order under the rule must be made in a
      verified motion dated not more than 14 days before it is filed.
      The motion must set forth sufficient facts to show that
      process cannot be served under this rule and must state the
      defendant’s address or last known address, or that no
      address of the defendant is known. If the name or present


                                     7
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.606 Filed 02/12/21 Page 8 of 19




      address of the defendant is unknown, the moving party must
      set forth facts showing diligent inquiry to ascertain it. A
      hearing on the motion is not required unless the court so
      directs.

      (3) Service of process may not be made under this subrule
      before entry of the court’s order permitting it.

Mich. Ct. R. 2.105(I).

      Publication is an acceptable form of substituted service in

Michigan. See Mich. Ct. R. 2.105(I), 2.106(A). Under Michigan Court

Rule 2.106(D),

      [i]f the court orders notice by publication, the defendant
      shall be notified of the action by

            (1) publishing a copy of the order once each week for 3
            consecutive weeks, or for such further time as the court
            may require, in a newspaper3 in the county where the



      3   Michigan Court Rule 2.106(F) defines “newspaper” as follows:

      (1) The term “newspaper” as used in this rule is limited to a newspaper
      published in the English language for the dissemination of general
      news and information or for the dissemination of legal news. The
      newspaper must have a bona fide list of paying subscribers or have
      been published at least once a week in the same community without
      interruption for at least 2 years, and have been established, published,
      and circulated at least once a week without interruption for at least 1
      year in the county where publication is to occur.

      (2) If no newspaper qualifies in the county where publication is to be
      made under subrule (D)(1) the term “newspaper” includes a newspaper


                                          8
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.607 Filed 02/12/21 Page 9 of 19




          defendant resides, if known, and if not, in the county
          where the action is pending; and

          (2) sending a copy of the order to the defendant at his or
          her last known address by registered mail, return receipt
          requested, before the date of the last publication. If the
          plaintiff does not know the present or last known address
          of the defendant, and cannot ascertain it after diligent
          inquiry, mailing a copy of the order is not required. The
          moving party is responsible for arranging for the mailing
          and proof of mailing.

Mich. Ct. R. 2.106(D). See Minn. Life Ins. Co. v. Elizabeth M. Kennedy

Irrevocable Life Ins. Tr. Dated Mar. 6, 1981, No. 17-CV-11971, 2017 WL

11319303, at *2 (E.D. Mich. Oct. 18, 2017) (granting the plaintiff’s

motion for alternative service and permitting service by publication in a

newspaper in two counties under Michigan Court Rules 2.105(I)(1) and

2.106(D)(1) because the plaintiff “has acted with diligence” in its service

attempts and its request to serve by publication “appears ‘reasonably

calculated to give [the defendant] actual notice of the proceedings and

an opportunity to be heard’”).




      that by this rule is qualified to publish notice of actions commenced in
      an adjoining county.

Mich. Ct. R. 2.106(F).


                                         9
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.608 Filed 02/12/21 Page 10 of 19




      In addition, “[t]acking a copy of the summons and complaint to the

door of the address of a defendant may be considered a ‘manner

reasonably calculated to give the defendant actual notice,’ especially

when accompanied by a mailing.” Macomb Interceptor Drain Drainage

Dist. v. Kilpatrick, No. 11-13101, 2011 WL 5599388, at *1 (E.D. Mich.

Nov. 16, 2011) (citing Dehaan v. Tsarnas, No. 289967, 2010 WL

2384921, at *4 (Mich. Ct. App. June 15, 2010) (per curiam); Bennett v.

Davidson, No. 250694, 2005 WL 1123603, at *1 (Mich. Ct. App. May 12,

2005) (per curiam)). In Steele-El v. Valvoline Instant Oil Change, the

Court allowed the plaintiff to effectuate service by “tacking or firmly

affixing [the service documents] to the door” of the defendant’s verified

current home address, and by sending the documents via first class and

certified mail to that address, because “the interests of justice favor an

order allowing Plaintiff to use an alternate method of service with

respect to [that defendant].” Steele-El v. Valvoline Instant Oil Change,

No. 18-12277, 2019 WL 4640348, at *8 (E.D. Mich. Sept. 24, 2019). The

Court concluded that

      [b]ased on the representations of Plaintiff, . . . service of
      process upon [the defendant] cannot reasonably be made as
      provided in Rule 4(e) or M.C.R. 2.105(A) [for serving an
      individual], and service of process may be made in a manner

                                     10
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.609 Filed 02/12/21 Page 11 of 19




      which is reasonably calculated to give [the defendant] actual
      notice of the proceeding and an opportunity to be heard.

Id. See Live Face on Web, LLC v. Stahold Corp., No. 17-13918, 2018 WL

3363727, at *1, *3 (E.D. Mich. July 10, 2018) (allowing alternative

service on the defendants—a corporation and an individual—in part, by

posting the service documents at the home of the individual defendant,

who was also the corporate defendant’s registered agent for service of

process, and by mailing the documents via first class and certified mail

to various addresses).

      Moreover, “[i]n cases where Defendants have conducted business

online, via email, or other electronic means, courts in this Circuit have

permitted service of process by email and other alternative methods.”

Clarity Sports Int’l, LLC v. Redland Sports, No. 20-51484, 2021 WL

228896, at *3 (E.D. Mich. Jan. 22, 2021) (quoting N. Atl. Operating Co.,

Inc. v. Babenko, No. 15-14013, 2016 WL 9445919, at *1 (E.D. Mich. May

6, 2016)) (allowing “email service” because the plaintiff “has adequately

shown that [it] . . . is reasonably calculated to give . . . actual notice”).

      “In Michigan, substituted service ‘is not an automatic right.’”

Interstate Asphalt Holdings LLC v. Spry, No. 20-CV-12755, 2020 WL

7338566, at *2 (E.D. Mich. Dec. 14, 2020) (quoting Krueger v. Williams,


                                      11
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.610 Filed 02/12/21 Page 12 of 19




410 Mich. 144, 159 (1981)). “A truly diligent search for an absentee

defendant is absolutely necessary to supply a fair foundation for and

legitimacy to the ordering of substituted service.” Id. (quoting Krueger,

410 Mich. at 168). As noted, alternative service under Michigan Court

Rule 2.105(I)(1) “may only be ordered upon ‘a showing that service of

process cannot reasonably be made as provided’ otherwise.” Macomb

Interceptor Drain Drainage Dist., 2011 WL 5599388, at *1 (quoting

Mich. Ct. R. 2.105(I)(1)). “To obtain permission for alternate service, the

plaintiff must establish (1) that service cannot be made by the

prescribed means, and (2) that the proposed alternate method is likely

to give actual notice.” Live Face on Web, LLC, 2018 WL 3363727, at *2

(quoting United States v. Szaflarski, No. CIV. 11-10275, 2011 WL

2669478, at *1 (E.D. Mich. July 7, 2011)).

   III. Analysis

      The Court grants Defendants/Third-Party Plaintiffs permission to

execute service of process through the proposed alternative methods

and to request an additional third-party summons from the Clerk’s

Office because they have made the necessary showings entitling them to

relief under the Federal Rules of Civil Procedure and Michigan law.



                                     12
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.611 Filed 02/12/21 Page 13 of 19




      Defendants/Third-Party Plaintiffs ask that the Court permit

alternative service and “issue a second summons” because “despite their

best and reasonable efforts, . . . they have not been able to serve VCH

via certified mail4 or personal service and personal service on VCH’s

Resident Agent and President, Juan Vazquez, appears impracticable (if

not    impossible)      at    this   time.”     (ECF     No.     38,    PageID.454.)

Defendants/Third-Party Plaintiffs indicate that they made several

unsuccessful attempts to serve Vasquez at multiple addresses via

certified mail and then personally through a retained process server.

(See id. at PageID.449.)

      Regarding       their    service    attempts      through     certified    mail,

Defendants/Third-Party Plaintiffs state that they attempted to serve

Vasquez “at [VCH’s] registered address of 70 Harrison Road, Lake

Placid, FL 33852 via certified mail, as well as two other addresses

      4  The Court has stated that “certified mail is not a proper way to serve a
corporation in Michigan.” Nieves v. Kiekert AG, No. 20-11467, 2020 WL 6335993, at
*3 (E.D. Mich. Oct. 29, 2020) (collecting cases). Similarly, a federal district court in
Florida has stated that “service of process on a corporation by certified mail . . . is
not proper under either Fed. R. Civ. P. 4(h) or Florida law.” Ripps v. JPM Chase
Bank N.A., No. 5:12-cv-396-Oc-10PRL, 2012 WL 12909903, at *2 (M.D. Fla. Dec. 6,
2012) (internal citations omitted). However, there is no challenge to
Defendants/Third-Party Plaintiffs’ attempts to serve VCH by certified mail, so the
issue of whether these attempts were improper is not before the Court.



                                          13
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.612 Filed 02/12/21 Page 14 of 19




previously     associated     with     VCH      and/or    Mr.     Vasquez.”      (Id.)

Defendants/Third-Party Plaintiffs provide a copy of the State of Florida

Division of Corporations website, which indicates that VCH is a

“Florida Profit Corporation” with “Inactive” status. (ECF No. 38-3,

PageID.462.) The “Last Event,” recorded on September 25, 2020, is

“Admin Dissolution for Annual Report.”5 (Id.) According to this website,

VCH’s “Principal Address” and “Mailing Address” is 70 Harrison Road,

Lake Placid, FL 33852. (Id.) Its “Registered Agent Name & Address” is

“Vasquez, Juan” at the same 70 Harrison Road address. (Id.) Under a

heading entitled “Officer/Director Detail,” the “Name & Address” that

appear are “Vasquez, Juan” at the 70 Harrison Road address. (Id. at

PageID.462–463.)

      Defendants/Third-Party Plaintiffs also provide a sworn “Affidavit

of Non-Service” signed by Guy W. Allen, the process server they

retained. (ECF No. 38-4, PageID.465–466.) Allen states that he “non-

served” the third-party summons and complaint “for the reason that I

      5   Section 617.1420 of the Florida Statutes, entitled “Grounds for
administrative dissolution,” states that one reason “[t]he Department of State may
commence a proceeding under s. 617.1421 to administratively dissolve a
corporation” is if “[t]he corporation has failed to file its annual report and pay the
annual report filing fee by 5 p.m. Eastern Time on the third Friday in September.”
Fla. Stat. § 617.1420(1)(a) (2020).


                                         14
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.613 Filed 02/12/21 Page 15 of 19




failed to find [VCH] or any information to allow further search.” (Id. at

465.) Allen indicates that he unsuccessfully attempted to serve VCH on

four occasions and at three different addresses. On December 8, 2020,

he attempted service at 70 Harrison Road, Lake Placid, FL 33852, but

that “address is now Hathaways Tree Farm and Landscaping,” which is

“not affiliated with [VCH].” (Id.) That same day, he also attempted

service at 265 Sheppard Road, Lake Placid, FL 33852, where he found

that the “[h]ome is vacant, [there is an] overgrown yard, [there is] no

power [and] no furnishings in [the] home.” (Id.) He “spoke to [a] next-

door Neighbor who stated he has not seen any one [sic] at the property

for several months.” (Id.) On December 11, 2020, Allen attempted

service at 239 Baltimore Way, Lake Placid, FL 33852, but there was

“[n]o answer, no vehicles in [the] driveway,” and he left a card on the

front door. (Id.) On December 12, 2020, Allen returned to the 239

Baltimore Way address. (Id.) He “spoke to tenant Isabel Suarez who

stated Juan Vasquez does not live at the given address. Isabel stated

she has lived at the given address for 14 years and does not know

anyone named Juan Vasquez or Vasquez Citrus and Hauling.” (Id.)




                                     15
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.614 Filed 02/12/21 Page 16 of 19




      The information Defendants/Third-Party Plaintiffs submitted

demonstrates that despite their diligent attempts to serve VCH,

“service of process cannot reasonably be made as provided” by the

applicable rules, and the proposed alternative methods—service by

tacking, first class mail, publication, and email with delivery and return

receipt requested6—appear “reasonably calculated to give [VCH] actual

notice of the proceedings and an opportunity to be heard.” Mich. Ct. R.

2.105(I)(1). Defendants/Third-Party Plaintiffs have also shown “good

cause” to extend the summons issued for VCH, which they indicate

expired on January 5, 2021.7 Fed. R. Civ. P. 4(m); (ECF No. 38,


      6  The Court notes that Defendants/Third-Party Plaintiffs’ proposed service of
process by email is to two email addresses Vasquez used to correspond with Four
Star. (See ECF No. 38, PageID.452–453, 455.) It is reasonable to conclude that
Vasquez used these email addresses, whose usernames are “vasquezcitrus,” for
business purposes. Defendants/Third-Party Plaintiffs indicate in the third-party
complaint that they and VCH conducted business together. (See ECF No. 20.)
Exhibit 2 to the third-party complaint is a November 2017 “Contract for Services”
signed by Smith on behalf of Four Star (identified as the “Service Recipient”) and by
Vasquez on behalf of VCH (identified as the “Service Provider”). (See ECF No. 20-2;
id. at PageID.231, 235.)

      7  Defendants/Third-Party Plaintiffs do not explain why the third-party
summons issued for VCH on October 5, 2020 expired on January 5, 2021. They
presumably reached this conclusion by applying the ninety-day service deadline
that appears in Federal Rule of Civil Procedure 4(m). As noted, the Federal Rules of
Civil Procedure do not impose a deadline for serving a third-party summons and
complaint, see S. Macomb Disposal Auth. v. Model Dev., LLC, No. 11-CV-12715,
2013 WL 607840, at *8 (E.D. Mich. Feb. 19, 2013), but federal district courts in


                                         16
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.615 Filed 02/12/21 Page 17 of 19




PageID.448.) Accordingly, Defendants/Third-Party Plaintiffs’ motion is

granted.

   IV.   Conclusion

      For the      reasons set       forth above,      it   is ORDERED that

Defendants/Third-Party Plaintiffs’ motion for alternative service and/or

issuance of additional summons is GRANTED. Defendants/Third-Party

Plaintiffs must make the appropriate request to the Clerk’s Office for a

new third-party summons to be issued.

      Defendants/Third-Party Plaintiffs may effectuate service of

process of the third-party summons and complaint upon VCH by:

      (1) tacking the third-party summons and complaint to the door of
      VCH’s registered address at 70 Harrison Road, Lake Placid, FL
      33852;




Pennsylvania, Illinois, and California have applied Rule 4(m) to calculate the
deadline for serving a third-party complaint. See United States v. Deuerling, No. CV
14-642, 2018 WL 558516, at *2 n.3 (W.D. Pa. Jan. 25, 2018); U.S. Bank Nat’l Ass’n
v. Collins-Fuller T., No. 12 C 5057, 2015 WL 1089328, at *7 (N.D. Ill. Mar. 9, 2015),
aff’d sub nom. U.S. Bank Nat’l Ass’n v. Collins- Fuller T., 831 F.3d 407 (7th Cir.
2016); MSC Mediterranean Shipping Co., S.A. v. CTS Glob. Logistics (Ga.), Inc., No.
CV 16-9477 FMO (JEMx), 2017 WL 6940523, at *1 (C.D. Cal. June 19, 2017). In this
case, Defendants/Third-Party Plaintiffs have shown “good cause” entitling them to
an extension under Rule 4(m). The Court grants this portion of their unopposed
motion so that they can make the appropriate request to the Clerk’s Office for a new
third-party summons.


                                         17
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.616 Filed 02/12/21 Page 18 of 19




      (2) tacking the third-party summons and complaint to the door of
      the most recent residential address associated with Vasquez at
      239 Baltimore Way, Lake Placid, FL 33852;

      (3) mailing the third-party summons and complaint via first class
      mail to both addresses identified above (VCH’s registered address
      and the most recent residential address associated with Vasquez);

      (4) publishing a copy of this order once each week for three
      consecutive weeks in a newspaper in Highlands County, Florida
      (where VCH’s registered address and the most recent residential
      address associated with Vasquez are located) and Washtenaw
      County, Michigan (where this action is pending)8; and

      (5) emailing the third-party summons and complaint, with
      delivery and return receipt requested, to the email addresses
      Vasquez     used   to    communicate     with    Four   Star:
      vasquezcitrus@gmail.com and vasquezcitrus@live.com.

      For each method used, Defendants/Third-Party Plaintiffs must file

proof of service promptly with the Court.9

      IT IS SO ORDERED.



Dated: February 12, 2021                     s/Judith E. Levy

      8   In addition to publishing the Court’s order, Defendants/Third-Party
Plaintiffs must include any text in the publication necessary to comply with
Michigan Court Rule 2.106(C)(1)(a)–(e). The Court waives the mailing requirement
in Michigan Court Rule 2.106(D)(2). See Mich. Ct. R. 2.106(B), (D).

      9 In filing proof of service by publication with the Court, Defendants/Third-
Party Plaintiffs must do so as set forth in Michigan Court Rule 2.106(G).


                                        18
Case 5:20-cv-11692-JEL-RSW ECF No. 43, PageID.617 Filed 02/12/21 Page 19 of 19




Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                      CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 12, 2021.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     19
